DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Harry Hild on 6/8/2022.
The application has been amended as follows:

Claim 4. (Currently Amended) The method of claim 3, wherein said etching the III-V semiconductor substrate comprises: 
forming an interlevel dielectric layer having an upper surface coplanar with an upper surface of the sacrificial extrinsic base structure; 
etching portions of the Ill-V semiconductor material for the base region not covered by the sacrificial extrinsic base structure 
removing the sacrificial extrinsic base structure; and 
etching the III-V semiconductor substrate selectively to the facets having the { 110} crystalline orientation with a hydrochloric acid containing wet etchant to provide the trench having the inverted apex geometry.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests in the context of independent claims 1, 10, and 18, the limitation that “an apex of the inverted apex geometry is positioned directly under the base region”.  As referenced in the rejections detailed in the official correspondence mailed 11/8/2021, prior art Leidy (see Figs. 1, 4A-B & 23) discloses an inverted apex geometry trench fabricated under a vertical bipolar transistor in an annular manner such that a portion remains under the base to attach to the substrate collector region.  Prior art Kanemoto discloses in Fig. 11A, a lateral transistor with a rectangular void formed under the entire transistor channel region.  However, for the inverted apex of Leidy’s trench to be directly under the base region, the trench would have to be etched to merge or nearly merge the inverted apex, which does not appear to be reasonably motivated to achieve minimal parasitics.  Claims 2-3 and 8-9 are allowed as depending form claim 1; claims 11-14 and 17 are allowed as depending from claim 10; and claims 19 and 20 are allowed as depending from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891